DETAILED ACTION

Status of Claims
Claims 1-5, 7, 8, and 10-19 are pending.  Of the pending claims, claims 1-5, 7, and 8 are presented for examination on the merits, and claims 10-19 are withdrawn from examination.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-253030 (A) to Otsubo et al. (“Otsubo”) (abstract and computer-generated translation in file as of 11/30/2018) in view of JP 2014-31413 (A) to Takada et al. (“Takada”) (abstract and computer-generated translation in file as of 11/30/2018) and further in view of WO 2016/014609 (A1) to Kennedy et al. (“Kennedy”), with evidence from Berthod et al., “Polyoxyethylene alkyl ether nonionic surfactants: physicochemical properties and use for cholesterol determination in food,” Talanta, 55, 2001, pp. 69-83 (“Berthod”).
Regarding claim 1, Otsubo teaches a method for forming a silicone resin coating on particles for magnetic cores (coated magnetic particles).  Abstract; para. [Claim 1].  The method includes the following steps: (a) providing a solution containing silicone resin dispersed in water (para. [0036], [0044], [0046]); (b) contacting the silicone solution to particles so that the silicone resin adheres to the surface of each soft magnetic powder particle (para. [0045]); and (c) drying the soft magnetic particles after contacting (para. [0048]).
Otsubo does not teach a surfactant in the solution.
Takada, directed to silicone resin emulsions, teaches that adding surfactants to an emulsion of silicone resin and water enhances the stability of the emulsion.  Para. [0042]-[0044], [0052].  The emulsion has applications as a material for forming protective films or coatings on metal or as binder for metal sintered compacts.  Para. [0021], [0062], [0065], [0067].  It would have been obvious to one of ordinary skill in the art to have added surfactant to the silicone resin dispersion of Otsubo because the surfactant would stabilize the dispersion of the resin in water.
In order to make the emulsion, Takada teaches mixing water in the system containing non-ionic surfactant and silicone resin and then emulsifying the components by a conventional method.  Para. [0052].  An example emulsification method is mixed stirring.  Para. [0058].  Takada’s method of preparing the emulsion differs from the claimed method of preparation in that Takada provides a silicon-surfactant system and then adds water to make the emulsion, whereas the claims recite adding silicone resin into water containing surfactant.  However, this difference amounts to a difference in the order of adding ingredients to make the emulsion, which has been held to be prima facie obvious, absent evidence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  Thus, it would have been obvious to one of ordinary skill in the art to have selected the order of addition of the water, surfactant, and silicone resin to make the emulsion because the resulting emulsion produced contains the same final contents regardless of the order that the components are added, absent evidence to the contrary showing that the order of addition exhibits new or unexpected results.
Additionally, it is noted that Takada teaches that the water that is added to the surfactant-silicon resin system can be accompanied by emulsifiers other than the non-ionic emulsifier used here, emulsification auxiliary agents, and catalysts.  Para. [0054].  These may various include polyoxyethylene alkyl ethers.  Para. [0055].  Therefore, surfactant may already be in the water when it is added to the silicone-containing system.
Takada teaches various nonionic system emulsifiers (surfactants).  An example is polyoxyethylene lauryl ether.  Para. [0042], [0043]; Example 2.  Takada is silent regarding the molecular weight of the nonionic surfactants.  However, the molecular weight of a polyoxyethylene alklyl ether nonionic surfactant, such as polyoxyethylene-10-lauryl ether, is 626.  Page 71 – Section 2.1.  Thus, a person of ordinary skill in the art would understand that at least some nonionic surfactants in Takada have a molecular weight that falls within the claimed range of 300-700.
Otsubo is silent regarding the size of the silicone resin particles.
Kennedy, directed to water-dilutable silicone emulsions, teaches that the average volume particle size of the dispersed silicone particles in the emulsion is between 0.1 µm and 150 µm (between 100 nm and 150,000 nm) (para. [00116]), which overlaps the claimed range.  The emulsion is suited for providing continuous protective coatings on a substrate.  Para. [00139].  It would have been obvious to one of ordinary skill in the art to have selected silicone resin particles having the size suggested by Kennedy for the silicone resin in Otsubo because resin particles having a size of 0.1-150 µm are shown to be successfully dispersed in an emulsion that is to be used for coatings.
Regarding claim 2, Takada teaches that silicone resins can have average molecular weights of 1,000-30,000 or 1,000-100,000.  Para. [0029], [0032].
Regarding claim 8, Takada teaches a nonvolatile matter (solid content) (silicone resin) of 5-80% by mass (para. [0059]), which encompasses the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, and further in view of US 2010/0212455 (A1) to Ohwaki et al. (“Ohwaki”).
Regarding claim 3, Otsubo teaches that the silicone resin contains a methyl group or phenyl group in the side chain (para. [Claim 2], [Claim 3]), but does not teach a percentage.
Ohwaki, directed to making iron-based soft magnetic powder for dust cores, teaches that silicone resins can contain methyl or phenyl groups.  Para. [0033]-[0035].  Although more phenyl groups improve heat resistance, thermal stability is decreased when the powders are annealed at high temperature due to the bulkiness of the phenyl group.  Para. [0035].  Accordingly, the amount of methyl groups is 50 mol% or more or 70 mol% or more (phenyl is 30-50 mol%) (para. [0035]), which falls within the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected silicone resins for Otsubo containing the amount of phenyl groups suggested by Ohwaki, because that amount would help keep Otsubo’s powders stable when subjected to the high heat treatment temperatures (para. [0054]) of Otsubo.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, and further in view of US 2012/0001710 (A1) to Wakabayashi et al. (“Wakabayashi”).
Regarding claim 4, Otsubo teaches a soft magnetic powder that contains iron, Si, and Al (e.g., Sendust powder) (para. [0028]-[0030]), but is silent regarding the hardness of the soft magnetic powder.
Wakabayashi, directed to powders for magnetic cores, teaches that Fe-Si-Al-based and Fe-Si-based alloy powders have Vickers hardness (Hv) of 230-1000 (para. [0016], [0023]), which falls within the claimed range.  This level of hardness is needed to ensure high packing factor during compression.  Para. [0021].  It would have been obvious to have ensured that the soft magnetic powder of Otsubo is 230-1000 Hv so that the powder are able to withstand compression pressures needed to form the compacted dust core articles.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, and further in view of US 2009/0121175 (A1) to Maeda et al. (“Maeda”).
Regarding claim 5, Otsubo is silent regarding the pencil hardness of the silicone resin coating.
Takada teaches that silicone resin emulsions can form coatings or films having a pencil hardness of 2H.  Table 1 – Examples 1 and 3.
Maeda, directed to soft magnetic materials for dust cores, teaches that the pencil hardness of an insulating coating film, such as silicone resin, should be 5H or more to ensure that the powders form a compact having high strength.  Para. [0011], [0053].  Thus, it would have been obvious to one of ordinary skill in the art to have ensured that the hardness of the silicone resin coating in Otsubo has the pencil hardness of Takeda or Maeda because those hardness levels would permit the formation of high-strength compacts from the coated powders.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, with evidence from WO 2015/199696 (A1) to Sawaguchi et al. (“Sawaguchi”) and American Meteorological Society Glossary of Meteorology (“AMS Glossary”).
Regarding claim 7, Otsubo does not specifically measure the saturated water vapor pressure during drying.  However, Otsubso teaches drying the coating at 100 degrees C.  Para. [0062].  The Teten’s formula can be used to calculate saturated water vapor pressure (E = 6.11*10^(7.5*t/(237.3+t)) (hPa) or (E = 0.611*10^(7.5*t/(237.3+t)) (kPa), where ‘t’ is temperature in degrees C.  Sawaguchi at page 11 – Formula 1; AMS Glossary – sole page.  Using the drying temperature of 100 degrees C in Otsubo, the saturated water vapor pressure is 102 kPa, which falls within the claimed range.  Thus, the drying in Otsubo takes place at a saturated water vapor pressure 20 kPa or higher.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered, but they are not persuasive. 
Applicant argues that Otsubo teaches using a silicone resin solution in an organic solvent and does not disclose using a surfactant.
In response, Otsubo teaches that water may be used for a solvent if soluble or silicon resin can be distributed in water.  Para. [0046].  
With respect to the argument about the lack of a surfactant, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Otsubo does not teach an embodiment where surfactant is mixed with water when water is the solvent, Takada teaches that adding surfactants to an emulsion of silicone resin and water enhances the stability of the emulsion.  Therefore, one of ordinary skill in the art would have been motivated to have added surfactant to the silicone resin dispersion of Otsubo because the surfactant would stabilize the dispersion of the resin in water.
Applicant argues that the claimed invention is patentable over the prior art cited because Takada’s method of producing a silicone resin emulsion differs from the method recited in the claims.  Applicant specifically points out that the substitution step of Takada is substantially different from the adding step of claim 1.
In response, it is first noted that Takada teaches making the emulsion by mixed stirring (para. [0058]).  Takada’s method of preparing the emulsion differs from the claimed method of preparation in that Takada provides a silicon-surfactant system and then adds water to make the emulsion, whereas the claims recite adding silicone resin into water containing surfactant.  However, this difference amounts to a difference in the order of adding ingredients to make the emulsion, which has been held to be prima facie obvious, absent evidence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  The resulting emulsion in Takada contains the same final components as the claimed emulsion, regardless of the order the individual ingredients are added, and applicant has not provided evidence showing that the order of addition has produced new or unexpected results.  Therefore, the difference does not constitute a patentable distinction, absent evidence to the contrary.
Additionally, the examiner notes that the water in Takada can be accompanied by emulsifiers other than the non-ionic emulsifier used here, emulsification auxiliary agents, and catalysts.  Para. [0054].  These may various include polyoxyethylene alkyl ethers.  Para. [0055].  Therefore, surfactant may be present in the water when it is added to the silicone-containing system.
Applicant argues that Takada is silent regarding the molecular weight of the non-ionic surfactants and that Berthod’s surfactant is not necessarily the surfactant used by Takada; therefore, the examiner cannot properly conclude that the surfactant in Takada has a molecular weight that falls within the claimed range.
In response, Takada discloses that the use of NIKKOL BL-21 (polyoxyethylene-lauryl-ether) by Nikko Chemicals Co., Ltd. (para. [0072] – Example 2).  According to chemical-navi, which is powered by Nikko Chemicals, NIKKOL BL-21 has a CAS number of 9002-92-0.  A safety data sheet from Sigma Aldrich shows composition information for a substance having a CAS No. of 9002-92-0.  The molecular weight is 626.86 g/mol, and the formula is C32H66O11.  This compositional formula and molecular weight is consistent with the disclosure of Berthod.  Therefore, Berthod properly discloses a property of a surfactant actually used in the process of Takada.
Applicant argues that it would not have been obvious for one of ordinary skill in the art to combine Otsubo with Kennedy because the silicone emulsions in Kennedy and Takada use very different surfactants.
In response, Kennedy teaches inlcuding co-surfactants including, but not limited to, non-ionic surfactants and polyoxyethylene-based structures (para. [00129], [00130]).  Takada also uses a non-ionic surfactant having a polyoxyethylene structure (para. [0043]).  Thus, the surfactants used are not very different because they belong to the same category of structures.
Applicant argues that the present invention displays unexpected results over Otsubo.  Applicant directs attention to the comparative examples, which show that powders coated by solutions containing silicone resin dissolved in organic solution had inferior magnetic properties compared to powders coated by a silicone resin emulsion.
In response, this is not persuasive because the comparisons are not equivalent.  See MPEP § 716.02(e).  Otsubo teaches an embodiment where resin is dispersed in water.  The comparative examples in the instant specification are directed to resin dissolved in organic solvent.  Thus, the systems are not directly comparable because applicant is comparing a different prior art embodiment (organic solvent embodiments of Otsubo) with the  specification as opposed to addressing the water embodiment of Otsubo.
Furthermore, beneficial expected results are evidence of obviousness.  See MPEP § 716.02(c).(II).  Applicant’s remarks and the instant specification state that the properties of the magnetic powders are improved due at least to the improved density of the coating due to the use of an emulsion-based system to coat the particles.  Takada teaches that silicone emulsions form hardening protective films that are rich in flexibility, high hardness, and water repellence, among other properties, with specific surface protection of magnetic powders (para. [0062], [0063]).  This is further supported by Kennedy, which teaches the use of silicone emulsions for providing a continuous and solid (dense) protective coating on inorganic substrates (e.g., metal surfaces) (para. [00139], [00140]).  Therefore, the ability of a silicone emulsion to produce dense coatings would be expected in light of the prior art teachings.

Pertinent Prior Art
The prior art is made of record and is considered pertinent to applicant's disclosure. 
Chemical-navi, powered by Nikko Chemicals, discloses product details for NIKKOL BL-21 (CAS No. 9002-92-0).
Sigma Aldrich safety data sheet discloses the molecular weight for a substance having a CAS No. of 9002-92-0.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 3, 2022